Case: 1:19-cv-08243 Document #: 1 Filed: 12/17/19 Page 1 of 6 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS PENSION FUND,
TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS WELFARE FUND,
TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS DEFERRED SAVINGS
FUND, TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS
APPRENTICESHIP FUND, TRUSTEES OF
THE CHICAGO PAINTERS AND
DECORATORS SCHOLARSHIP FUND,

)

)

)

)

)

)

)

)

) No. 19-cv-8243

)

)
AND TRUSTEES OF THE CHICAGO )

)

)

)

)

)

)

)

)

)

)

)

PAINTERS AND DECORATORS JOINT
COOPERATION TRUST FUND,

Plaintiffs,
V.

HOGAN CP INC., an i!linois corporation; and
FARRAH HOGAN, Individually,

Defendant.

COMPLAINT
Plaintiffs, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
PENSION FUND; TRUSTEEES OF THE CHICAGO PAINTERS AND DECORATORS
WELFARE FUND; TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
DEFERRED SAVINGS FUND; TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS APPRENTICESHIP FUND; TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS SCHOLARSHIP FUND; AND TRUSTEES OF THE CHICAGO

PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND, by their attorneys,
Case: 1:19-cv-08243 Document #: 1 Filed: 12/17/19 Page 2 of 6 PagelD #:2

Donald D. Schwartz, James R. Anderson, Brian C. James, and ARNOLD AND KADJAN LLP,
complain against Defendants Hogan CP Inc. (“HOGAN”), an Illinois corporation, as follows:
COUNT I
Jurisdiction and Venue

1. a. Jurisdiction of this cause is based on Section 502 of the Employee
Retirement Security Act of 1974, 29 U.S.C. Section 1132, 1145 (“ERISA”), as amended, and 28
U.S.C. Section 1331.

b. Jurisdiction of this cause is based on Section 301 of the National Labor

Relations Act, 19 U.S.C. Section 185, and 28 U.S.C. Section 1331, and federal common law.

2. The Northern District of Illinois is the proper venue pursuant to 29 U.S.C. Section
1132(e)(2) as the Plaintiffs Funds are administered here in this judicial district.

The Parties

3. The Plaintiffs are the TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS PENSION FUND; TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS WELFARE FUND; TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS = DEFERRED SAVINGS FUND; TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS APPRENTICESHIP FUND; TRUSTEES OF THE
CHICAGO PAINTERS AND DECORATORS SCHOLARSHIP FUND: AND TRUSTEES OF
THE CHICAGO PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND
(“the Funds”), and have standing to sue pursuant to 29 U.S.C. Section 1 132(d)(1).

4, The Funds have been established pursuant to collective bargaining agreements

previously entered into between the Painters District Council No. 14 and its affiliated locals (the
Case: 1:19-cv-08243 Document #: 1 Filed: 12/17/19 Page 3 of 6 PagelD #:3

“Union”) and certain employer associations whose employees are or were covered by one or
more collective bargaining agreements with the Union.

5. The Funds are maintained and administered in accordance with and pursuant to
the provisions of the National Labor Relations Act, 29 U.S.C. Section 186, ef seq., as amended,
ERISA, 29 U.S.C. Section 1001, ef seg., and also pursuant to the terms and provisions of the
collective bargaining agreements and Declarations of Trust (“Trust Agreements”) which
established the Funds.

6. Hogan CP Inc., an Illinois corporation (“HOGAN”) is an employer engaged in an
industry affecting commerce.

The Agreements

de HOGAN entered into a collective bargaining agreement (“Labor Agreement”)
with the Union on or about May 13, 2013 whereby HOGAN agreed to be bound by the
provisions of the Labor Agreement and any subsequent agreements negotiated between the
Union and certain employer associations. In the Labor Agreement, HOGAN also agreed to be
bound to the Plaintiffs’ Funds’ Declarations of Trusts. A copy of the Labor Agreement is
attached as “EXHIBIT A.”

8. Pursuant to the provisions of the Labor Agreement and Trust Agreements,
HOGAN is required to make periodic contributions to the Funds for each hour worked by its
bargaining unit employees at the rate and in the manner specified by the Labor Agreement and
the Trust Agreements. In addition, HOGAN is required to make contributions to the Funds
measured by hours worked by subcontractors performing painters’ or tapers’ work who fail to

make contributions to the Funds. In addition, the Labor Agreement specifies due dates for
Case: 1:19-cv-08243 Document #: 1 Filed: 12/17/19 Page 4 of 6 PagelD #:4

HOGAN’S periodic contributions. Should HOGAN fail to contribute to the Funds by the due
date, liquidated damages are assessed against it.

0. Under the terms of the Labor Agreement and Trust Agreements to which it is
bound, HOGAN is required to submit all necessary books and records to Plaintiffs’ auditor for
the purpose of determining whether or not HOGAN is in compliance with its obligation to
contribute to the Funds.

10. HOGAN has failed to make monthly reports and contributions to the Plaintiffs for
since on or about July 2019 and September 2019 through the present. HOGAN has also
breached the Labor Agreement and Trust Agreements by failing to timely make fringe benefit
fund contributions when they became due, and as a result is required to pay liquidated
damages as a consequence thereof. On information and belief, HOGAN owes at least $729.21
in unpaid liquidated damages for the period of July 1, 2018 through the present, subject to
increase pending an audit. Plaintiffs, require an audit to determine the full extent of HOGAN’s
noncompliance with its obligations to make payments to the Funds.

WHEREFORE, Plaintiffs pray for relief as follows:

A. That HOGAN be ordered to produce books and records for a fringe benefit
Fund contribution compliance audit for the period from July 1, 2018 through the present: and

B. Judgment be entered against HOGAN and in favor of Plaintiffs, in the amount
shown to be due based on its reports and the audit;

C. That Plaintiffs be awarded their costs herein, including audit costs, interest,
reasonable attorneys’ fees and court costs incurred in the prosecution of this action, together with
liquidated damages in the amount of 20%, and any prior unpaid accumulated liquidated

damages, all as provided in the Labor Agreement, Trust Agreements, and 29 U.S.C. Section
Case: 1:19-cv-08243 Document #: 1 Filed: 12/17/19 Page 5 of 6 PagelD #:5

1132(g); and

D. Such other and further relief as the Court deems appropriate.

COUNT I

11. Plaintiffs restate paragraphs | through 10 of Count I as if fully set herein.

2, Article 15, Section 1(b)(1) (EXHIBIT B) of the Labor Agreement requires
employers to provide a bond in the amount of Twenty Five Thousand Dollars prior to
commencing work covered by the Labor Agreement where an employer employs seven but
fewer than thirteen covered employees.

13. In the event that an employer, e.g., HOGAN, fails to satisfy the bonding
requirement in whole or in part, Article 15, Section 1(b)(2) of the Labor Agreement triggers
liquidated liability in the amount of Thirty Thousand Dollars plus all unpaid amounts in excess
of that sum against the corporation and personal liability on each individual officer of that
corporation who is empowered to execute agreements or sign checks on behalf of the
corporation in the event that no bond is provided. Personal liability is in the amount of Thirty
Thousand dollars plus any amounts owed in excess of that sum by the employer to the
Plaintiffs.

14. Defendant FARRAH HOGAN is the president of Defendant HOGAN.

15. On information and belief, FARRAH HOGAN is an individual who resides
within this judicial district.

16. Defendant HOGAN failed to provide any bond in any amount to provide for
the prompt payment of wages and fringe benefit fund contributions and it has employed more

seven or more covered employees.
Case: 1:19-cv-08243 Document #: 1 Filed: 12/17/19 Page 6 of 6 PagelD #:6

17. Defendants HOGAN and FARRAH HOGAN are liable to the Funds in the
amount of Thirty Thousand Dollars plus any amounts owed in excess of that sum by the

employer HOGAN to the Plaintiffs.
WHEREFORE, Plaintiffs pray that this Court grant the following relief:

A. Enter judgment in favor of HOGAN and Defendant FARRAH HOGAN in the

amount shown to be due on the audit.
Respectfully submitted,

TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS PENSION FUND, et al.,

By: /s/Brian C. James
One of their Attorneys

DONALD D. SCHWARTZ
JAMES R. ANDERSON
BRIAN C. JAMES

ARNOLD AND KADJAN LLP
35 East Wacker Drive., Ste. 600
Chicago, Illinois 60601

(312) 236-0415
